PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Kerkoc, et al.
Application No. 16/328,222
Filed: February 25, 2019
Attorney Docket No. 29581.67
:
:
:        DECISION ON PETITION
:
:

 

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action mailed October 06, 2020, which set a shortened statutory period for reply of three (3) months. A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained on April 06, 2020.  Accordingly, the application became abandoned by operation of law on April 07, 2020. The Office mailed a courtesy Notice of Abandonment on July 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and submission under 37 CFR 1.114 with the fee of $680, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2875 for further processing in the normal course of business on the reply received.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.

	
/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET